MOTION by appellant to amend the remittitur granted. Return of remittitur requested and when returned it will be amended by adding thereto the following: Questions under the Constitution of the United States were presented and necessarily passed upon. The appellant contended that the notice given of the commencement of this action was not adequate as due process of law under the 14th Amendment of the Constitution of the United States. The appellant also contended that the judgment entered in this case deprived the appellant of its property without due process of law and appropriated its property to public use without just compensation in violation of the 14th Amendment of the Constitution of the United States. This court held that the rights of the appellant under the 14th Amendment of the Constitution of the United States had not been violated or denied. *Page 772